DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 11/16/2022
Applicant Arguments						-Receipt Date 11/16/2022		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 11/16/2022. Claims 1-20 are pending. Claims 1-3, 5, and 7-18 are amended. 

Response to Arguments
Applicant's arguments filed have been fully considered as follows: 
Applicant submits:
“Referring to claim 18, FIG. 8 and paragraph [0068] of the present application, claim 18 (depending on claim 1) recites a method of issuing instruction (i.e., second instruction which is a load or store instruction) having unknown access time. The pre-count field (i.e., pre-count field 197 of the DEQ entry 190E(0)) is derived from the known access time of the first instruction (ALU instruction) prior to the second instruction (i.e., load or store instruction). Therefore, there is no conflict between paragraph [0068] and claim 18 of the application.” (Remarks, page 18)
While this argument been fully considered and is persuasive, claims 18-19 were also rejected under 112(b) for lack of antecedent basis for “the queue entry”, which the current amendments have not addressed. Therefore, claims 18-19 remains rejected under 112(b). 

Applicant submits:
“However, the counter values CNT_1 and CNT_2 are determined by renamer 122 based on the pipeline stage difference between producer and consumer instructions when bypass can occur (par. 72). As such, the counter values CNT_1 and CNT_2 are different from the claimed unknown value which represents whether the first instruction has unknown access time for accessing the first register. Therefore, Jiang fails to anticipate the feature (i) of claim 1.” (Remarks, page 19)
This argument has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over US 2007/0204135 (hereinafter, Jiang) in view of US 2015/0220341 (hereinafter, Ohannessian).
	
	Applicant submits:
“Additionally, referring to Jiang's paragraphs [0076] and [0081], Jiang only taught about the appending instruction 512 with the count value CNT of the instruction 512 itself. Jiang is silent about appending/attaching the count value CNT of another instruction (first instruction as claimed) with the instruction 5 12 (second instruction as claimed). Therefore, Jiang fails to anticipate feature (ii) of claim 1.” (Remarks, page 19)
	However, this argument is not persuasive because the claims only require that the first scoreboard information attached with the second instruction is “related to a first instruction issued and scheduled to access the first register”. The counter of Jiang that is attached with instruction 512 is related to a first/producer instruction that is issued and scheduled to produce a value for the register that the second instruction will use, see Jiang [0065] and [0069]. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests incorporating aspects of the scoreboard including unknown value representing an unknown access time in the title to address this objection.

The abstract of the disclosure is objected to for the following reasons:
 replace comma in line 7 with “and” so that it reads “The decode/issue unit checks for… dependencies from the scoreboard and dispatches load/store instructions”
Correction is required.  See MPEP § 608.01(b). A replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the unknown value” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this refers to the unknown value introduced in claim 1 or claim 2.
Claim 4 recites the limitation “the unknown value” in line 4. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this refers to the unknown value introduced in claim 1 or claim 2.
Claim 6 recites the limitation “the scoreboard information” in lines 2 and 7. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this refers to the scoreboard information introduced in claim 1 lines 4-5 or claim 1 line 6
Claim 13 recites the limitation “the load/store unit dispatches the plurality of load/store micro-ops to the load/store unit”, however, it is unclear how the load/store unit can dispatch a micro-op to itself. For purposes of examination this limitation will be interpreted as “the load/store queue dispatches the plurality of load/store micro-ops to the load/store unit”. 
Claim 16 recites the limitation “the first score board information”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the first score board entry”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the first register”. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “the queue entry” in lines 2, 4, and 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites a similar limitation and is rejected for similar reasons. 
Claims 17-20 are further rejected based in their dependence from claim 16. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of U.S. Patent No. 11,204,770 in view of US 2007/0204135 (hereinafter, Jiang). 
The limitations of claim 1 of the instant application are taught by claims 1 and 5 of ‘770 except scoreboard information of the first scoreboard entry is attached with the second instruction; a load/store queue, receiving the second instruction and the scoreboard information of the first register from the decode/issue unit and resolving the data dependency based on the scoreboard information of the first register; and a load/store unit, receiving and executing the second instruction issued from the load/store queue. However, Jiang teaches: scoreboard information of the first scoreboard entry is attached with the second instruction ([0076]: instruction 512 may have an operand that is modified by the first/producer instruction, i.e. 512 accesses the first register to be accessed by the first/producer instruction; [0081]: instruction 512 is issued to the instruction dispatch buffer 700 and the counter CNT is appended/attached with the instruction 512); a load/store queue ([0102]: IDB 124a is a load/store queue since it queues instructions for AGEN 126a which is used to execute load and store instructions, see [0044]), receiving the second instruction and the scoreboard information of the first register from the decode/issue unit ([0081]: the IDB receives instruction 512 and the corresponding CNT/scoreboard information from 132 and 122, see also Fig. 2 connection from 122/132 to IDB1 124a) and resolving the data dependency based on the scoreboard information of the first register ([0065] and [0082]: the IDB resolves data dependency of instruction 512 by decrementing the counter to 0, at which point the data dependency is resolved and the consumer instruction is ready for issue); and a load/store unit ([0044]: AGEN 126a is a load/store unit since it is used to execute load and store instructions), receiving and executing the second instruction issued from the load/store queue ([0044] and [0102]: the second instruction is any consumer instruction included in the load/store instructions sent from 124a to 126a, see also [0059]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the functional unit module of ‘770 to include an AGEN (i.e. a load/store unit) that receives instructions from an instruction dispatch buffer (i.e. a load/store queue), where scoreboard information is attached with the instruction as taught by Jiang. One of ordinary skill in the art would have been motivated to attach the scoreboard information with the instruction to eliminate the need to continually access a centralized scoreboard thus reducing instruction delay (Jiang [0008] and [0032]). One of ordinary skill in the art would have been motivated to modify the functional unit module to include an AGEN unit that receives instructions from a dispatch buffer to quickly generate addresses for load/store instructions, since a dedicated AGEN unit does not have to be shared with other operations that do not require address generation, and to reduce stalls in the processor since a queue/buffer allows for the AGEN to execute instructions at a rate different from the rate that instructions are decoded and issued. 
Claim 16 includes limitations similar to claim 1 and is rejected for similar reasons.
The limitations of claim 20 are further taught by claims 5 and 6 of ‘770.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0204135 (hereinafter, Jiang) in view of US 2015/0220341 (hereinafter, Ohannessian).
Regarding claim 1, Jiang teaches:
1. A microprocessor (Fig. 1 100), comprising: 
a register file, comprising a plurality of registers ([0042]: register file 106); 
a scoreboard ([0052]: renaming map 600 is a scoreboard since it tracks operand availability), comprising a plurality of scoreboard entries ([0095]: the rename map in Fig. 6 comprises entries 600a-h), wherein each scoreboard entry corresponds to one of the registers and comprises scoreboard information related to the corresponding register ([0095]: each rename map entry corresponds to a register in the register file and includes a counter which  is scoreboard information related to the corresponding register), wherein a first scoreboard entry corresponding to a first register includes first scoreboard information related to a first instruction issued and scheduled to access the first register ([0063]: an entry in the rename map includes a counter, i.e. scoreboard information, the counter corresponds to the register that the entry of the rename map corresponds to; [0065] and [0069]: the counter is related to a first/producer instruction that is issued to an execution stage and scheduled to modify/access the register when it writes to the register file); 
a decode/issue unit (Fig. 2 decoder 132 and renamer 122 are a decode/issue unit which issues instructions to instruction dispatch buffer IDB1 and IDB2), issuing a second instruction accessing the first register scheduled to be accessed by the first instruction in which the first scoreboard information of the first scoreboard entry is attached with the second instruction ([0076]: instruction 512 may have an operand that is modified by the first/producer instruction, i.e. 512 accesses the first register to be accessed by the first/producer instruction; [0081]: instruction 512 is issued to the instruction dispatch buffer 700 and the counter CNT is appended/attached with the instruction 512); 
a load/store queue ([0102]: IDB 124a is a load/store queue since it queues instructions for AGEN 126a which is used to execute load and store instructions, see [0044]), receiving the second instruction and the first scoreboard information of the first register from the decode/issue unit ([0081]: the IDB receives instruction 512 and the corresponding CNT/scoreboard information from 132 and 122, see also Fig. 2 connection from 122/132 to IDB1 124a) and resolving a data dependency based on the first scoreboard information of the first register ([0065] and [0082]: the IDB resolves data dependency of instruction 512 by decrementing the counter to 0, at which point the data dependency is resolved and the consumer instruction is ready for issue); and 
a load/store unit ([0044]: AGEN 126a is a load/store unit since it is used to execute load and store instructions), receiving and executing the second instruction issued from the load/store queue ([0044] and [0102]: the second instruction is any consumer instruction included in the load/store instructions sent from 124a to 126a, see also [0059]),	
Jiang does not teach:
wherein the first scoreboard information of the first scoreboard entry corresponding to the first register records an unknown value representing whether the first instruction has unknown access time for accessing the first register.
	However, Ohannessian teaches: 
scoreboard information of a scoreboard entry corresponding to a register records an unknown value representing whether an instruction has unknown access time for accessing the register ([0044]: a scoreboard register is associated with a destination register of an instruction and another scoreboard register is associated with a source register of the instruction, this indicates that each register corresponds to a scoreboard register that tracks its use as a destination and a scoreboard register that tracks its use as a source, both scoreboard registers form a scoreboard entry that correspond to the register and the information in both scoreboard registers is scoreboard information; [0046]: when the scoreboard in incremented, it represents a hazard that exists due to the instruction having an unknown latency for accessing the corresponding register, i.e. the scoreboard information represents whether an instruction has unknown access time).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rename map and instruction dispatch buffer of Jiang to include the scoreboard information stored by the scoreboard registers corresponding to a register as taught by Ohannessian such that the rename map and dispatch buffer of the combination will include two counters for each register which respectively track read and write accesses of that register, where the corresponding count is incremented when an instruction that reads/writes the register is dispatched and decremented when the instruction completes its read/write of the register, as taught by Ohannessian. One of ordinary skill in the art would have been motivated to make this modification to protect against RAW, WAW, and WAR hazards (Ohannessian [0046]-[0047]).

Regarding claim 2, Jiang in view of Ohannessian teaches:
2. The microprocessor of claim 1, 
	Jiang does not teach:
wherein the decode/issue unit is further configured to increment an unknown value recorded as the first scoreboard information of the first scoreboard entry corresponding to the first register after the second instruction is issued to the load/store unit (Ohannessian [0040]: a scoreboard register is incremented when an instruction is dispatched and decremented when an operation is completed; Ohannessian [0044]: the scoreboard registers correspond to source and destination registers; in the combination, when a consumer load/store instruction is dispatched to the AGEN unit, the renaming map of the decode/issue unit will increment a counter corresponding to the register accessed by the consumer instruction, which is the first register accessed by the producer instruction).

	Regarding claim 3, Jiang in view of Ohannessian teaches:
3. The microprocessor of claim 2, wherein the unknown value of the first scoreboard entry includes an unknown write value and an unknown read value, wherein the unknown write value is incremented when the second instruction is a load instruction which writes back to the first register, and the unknown read value is incremented when the second instruction is a store instruction which reads from the first register (Ohannessian [0044]: the scoreboard register associated with a source is different from the scoreboard register associated with the destination register; in the combination, the rename map which has an entry for each register, will have a scoreboard register counter (an unknown read value) that is incremented when an instruction (a store instruction) is dispatched which uses the register as a source (the store reads from the register to store it) and will have a different scoreboard register counter (an unknown write value) that is incremented when an instruction (a load instruction) is dispatched which uses the register as a destination (the load writes a value to the register to load it)).

	Regarding claim 5, Jiang in view of Ohannessian teaches:
5. The microprocessor of claim 1, 
wherein the first scoreboard information attached to the second instruction includes an unknown value representing that the first instruction has unknown access time for accessing the first register (Ohannessian [0044]: the scoreboard registers tracking source and destination accesses of a corresponding register is attached to the instruction in the combination and the information of the scoreboard registers represent unknown access time, see Ohannessian [0046]), and 
the load/store queue records the unknown value of the scoreboard information attached to the second instruction in a queue entry of load/store queue corresponding to the second instruction as an unknown count (in the combination, the IDB, i.e. the load/store queue, records the scoreboard information as a count as taught by Ohannessian [0044] and [0046]), decrements the unknown count by one when writeback operation to the first register or read operation to the first register is detected (Ohannessian [0040]: the scoreboard register is decremented when the register is read/written; Ohannessian [0054] and [0056]: the increments/decrements are by one)), and dispatches the second instruction to the load/store unit when the unknown count reaches 0 (Ohannessian [0043]: a subsequent instruction is dispatched when the scoreboard register stores a value of zero).

	Regarding claim 6, Jiang in view of Ohannessian teaches:
6. The microprocessor of claim 5, wherein the scoreboard includes a first scoreboard and a second scoreboard, and the scoreboard information includes a first unknown value from the first scoreboard and a second unknown value from the second scoreboard (in the combination, the register rename map of Jiang Fig. 6 is modified to include two counters for each entry (since Ohannessian [0044] teaches using a scoreboard register for a source and a different scoreboard register for a destination register), the first counter (first unknown value) will count instructions that use the register as a destination and the second counter (second unknown value) will count instructions that use the register as a source, where the set of first counters in the rename map is a first scoreboard and the set of second counters in the rename map is a second scoreboard), 
wherein the unknown count of the queue entry includes an unknown load count and an unknown store count (in the combination, the two counters are operand availability bits which are appended to instructions and stored in the instruction dispatch buffer (Jiang [0045]), the first counter stored in the IDB1 is an unknown load count and the second counter stored in the IDB1 is an unknown store count), the load/store queue records the first and second unknown values of the scoreboard information as the unknown load count and the unknown store count respectively when the second instruction is a load instruction (Jiang [0044]-[0045]: a load instruction is stored/recorded in 124a IDB1 with its operand availability bits, which includes the two counters taught by Ohannessian [0044], where the load instruction is the second instruction when it is a consumer instruction of the first/producer instruction (see also Ohannessian [0046] describing that an instruction which writes a register may be dependent on another instruction that writes the register)), and 
wherein the load/store queue records the first unknown value as the unknown load count when the second instruction is a store instruction (Jiang [0044]-[0045]: a store instruction is stored/recorded in 124a IDB1 with its operand availability bits, which includes the two counters taught by Ohannessian [0044], where the store instruction is the second instruction when it is a consumer instruction of the first/producer instruction (see also Ohannessian [0047] describing that an instruction which reads a register may be dependent on another instruction that writes the register)).
	
	Regarding claim 7, Jiang in view of Ohannessian teaches:
7. The microprocessor of claim 5, wherein the writeback operation to the first register is detected by monitoring a writeback bus, and the read operation is detected by monitoring a read bus (Jiang [0069]: a broadcast indicates an instruction writing to a register file; in the combination, the broadcast will also indicate an instruction reading from the register file; Jiang [0082]: instruction dispatcher 124 monitors the broadcasts from producer instructions; in the combination, the instruction dispatcher monitors broadcasts from instructions that read and write the register file to enforce proper WAR, RAW, and WAW ordering of dependent instructions, where the line that the dispatcher monitors for instructions reading the register file is a read bus and the line that the dispatcher monitors for instructions writing the register file is a write bus).

Regarding claim 8, Jiang in view of Ohannessian teaches:
8. The microprocessor of claim 5, wherein a functional unit provides a writeback signal representing the writeback operation to the first register or a read signal representing the read operation to the first register (Jiang [0069], [0094], and [0105]: the control logic which broadcasts the write to the register file is a functional unit, where the broadcast of the CBID and register ID is a writeback signal representing the writeback operation; in the combination with Ohannessian, since Ohannessian [0047] teaches enforcing WAR dependencies, the control logic will also broadcast when reading the register in order to enforce WAR dependencies).	

	Regarding claim 16, Jiang teaches:
16. A method of issuing an instruction having unknown access time ([0068]: a load instruction is issued and has unknown access time when it misses in the cache), adapted to a microprocessor comprising a scoreboard ([0052]: renaming map 600 is a scoreboard since it tracks operand availability), wherein the scoreboard comprises a plurality of scoreboard entries ([0095]: the rename map in Fig. 6 comprises entries 600a-h), and each of the plurality of scoreboard entries corresponds to one of a plurality of registers ([0095]: each rename map entry corresponds to a register in the register file and includes a counter which  is scoreboard information related to the corresponding register) and comprises information related to a first instruction previously issued and scheduled to access the corresponding register ([0063]: an entry in the rename map includes a counter, i.e. scoreboard information, the counter corresponds to the register that the entry of the rename map corresponds to; [0065] and [0069]: the counter is related to a first/producer instruction that is issued to an execution stage and scheduled to modify/access the register when it writes to the register file), comprising: 
accessing the scoreboard entry corresponding to a register designated by a second instruction ([0076]: instruction 512 may have an operand that is modified by the first/producer instruction, i.e. 512 accesses the first register to be accessed by the first/producer instruction; [0081]: instruction 512 is issued to the instruction dispatch buffer 700 and the counter CNT is appended/attached with the instruction 512; [0045]: the operand availability bits, including the counter, is appended by the renamer to the instruction, i.e. the scoreboard entry corresponding to the register of the second instruction is accessed); and 
issuing the second instruction to a load/store queue with the information recorded in the scoreboard entry corresponding to the register designated by the second instruction ([0081]: the IDB receives instruction 512 and the corresponding CNT/scoreboard information from 132 and 122, see also Fig. 2 connection from 122/132 to IDB1 124a).
Jiang does not teach:
wherein the first scoreboard information of the first scoreboard entry corresponding to the first register records an unknown value representing whether the first instruction has unknown access time for accessing the first register.
	However, Ohannessian teaches: 
scoreboard information of a scoreboard entry corresponding to a register records an unknown value representing whether an instruction has unknown access time for accessing the register ([0044]: a scoreboard register is associated with a destination register of an instruction and another scoreboard register is associated with a source register of the instruction, this indicates that each register corresponds to a scoreboard register that tracks its use as a destination and a scoreboard register that tracks its use as a source, both scoreboard registers form a scoreboard entry that correspond to the register and the information in both scoreboard registers is scoreboard information; [0046]: when the scoreboard in incremented, it represents a hazard that exists due to the instruction having an unknown latency for accessing the corresponding register, i.e. the scoreboard information represents whether an instruction has unknown access time).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rename map and instruction dispatch buffer of Jiang to include the scoreboard information stored by the scoreboard registers corresponding to a register as taught by Ohannessian such that the rename map and dispatch buffer of the combination will include two counters for each register which respectively track read and write accesses of that register, where the corresponding count is incremented when an instruction that reads/writes the register is dispatched and decremented when the instruction completes its read/write of the register, as taught by Ohannessian. One of ordinary skill in the art would have been motivated to make this modification to protect against RAW, WAW, and WAR hazards (Ohannessian [0046]-[0047]).

Regarding claim 17, Jiang in view of Ohannessian teaches: 
17. The method of claim 16, further comprising: 
setting an unknown field in a queue entry based on an unknown value in the scoreboard entry corresponding to the register designated by the second instruction (Ohannessian [0040]: a scoreboard register is incremented when the second instruction is dispatched and decremented when the second instruction accesses the register; Ohannessian [0046]: the scoreboard register represents that the latency of the dispatched instruction is unknown), 
decrementing the unknown field of the queue entry in response to a detection of read data for the register designated by the second instruction on a read bus or a detection of result data for the register designated by the second instruction on a result bus (Ohannessian [0040]: the scoreboard register is decremented when the register, which is the register of the second instruction in the combination, is read/written), 
dispatching the second instruction to a load/store unit when a value of the unknown field of the queue entry is 0 (Ohannessian [0043]: a subsequent instruction is dispatched when the scoreboard register stores a value of zero).
	
	Regarding claim 18, Jiang in view of Ohannessian teaches:
18. The method of claim 16, further comprising: 
setting a pre-count field in the queue entry based on a count value in the scoreboard entry corresponding to the register designated by the second instruction (Jiang [0045]: the IDB stores the operand availability bits, which includes the counter, with the consumer instruction, i.e. in an entry that corresponds to the second instruction); 
decrementing the pre-count field of the queue entry by one for every clock cycle (Jiang [0029]: the counter decrements down to zero, at which point the consumer instruction can be issued; [0120]: the counter decrements every cycle); and
dispatching the second instruction to a load/store unit when a value of the pre-count field of the queue entry is 0 (Jiang [0029]: the counter decrements down to zero, at which point the consumer instruction can be issued; Jiang [0044]: the consumer instruction is issued to the AGEN when it is a load/store instruction).

	Regarding claim 19, Jiang in view of Ohannessian teaches:
19. The method of claim 18, wherein the pre-count field in the queue entry is further configured based on a latency of the second instruction (Jiang [0063]: the type of the consumer instruction determines the pipeline stage it can receive a value from the producer instruction, where the pipeline stage is a latency of the consumer instruction, and the counter is selected based on the type of the consumer instruction having a particular latency). 

Claim 9-11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0204135 (hereinafter, Jiang) in view of US 2015/0220341 (hereinafter, Ohannessian) and US 2006/0259747 (hereinafter, Gonzalez).
Regarding claim 9, Jiang in view of Ohannessian teaches:
9. The microprocessor of claim 1, wherein the first instruction has known access time, the first scoreboard information attached with the second instruction further includes a count value representing a number of clock cycles ([0029]: the counter is the minimum number of cycles for the producer to produce the operand of the consumer instruction, indicating that the producer instruction has a known access time, and the counter is attached with the consumer instruction), and 
the load/store queue sets a pre-count value in a queue entry of the load/store queue corresponding to the second instruction based on the count value ([0045]: the IDB stores the operand availability bits, which includes the counter, with the consumer instruction, i.e. in an entry that corresponds to the second instruction), decrements the pre-count value by one for every clock cycle, and dispatches the second instruction to the load/store unit according to the pre-count value ([0029]: the counter decrements down to zero, at which point the consumer instruction can be issued; [0120]: the counter decrements every cycle).
	Although Jiang teaches that the count value can be based on stages later than the earliest stage a producer can bypass operand values from ([0064]). Jiang does not explicitly teach:
the count value representing a number of clock cycles for the first instruction to access the first register,
	However, Gonzalez teaches:
a count value representing a number of clock cycles for the first instruction access a first register ([0096], [0098] and [0104]: a scoreboard includes an age field which is the number of clock cycles required for an instruction to execute and write a register value to a register),
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the counter of Jiang to represent the number of cycles an instruction takes to execute and write its value to a register as taught by Gonzalez. One of ordinary skill in the art would have been motivated to make this modification to allow for the counter to be used for enforcing data dependencies between registers since a count of 0 (for a counter value that represents the number of cycles for an instruction to access a register) will indicate that it is safe for dependent instructions to access the register. 

	Regarding claim 10, Jiang in view of Ohannessian and Gonzalez teaches:
10. The microprocessor of claim 9, 
the load/store queue sets the pre-count value in a queue entry of the load/store queue corresponding to the second instruction based on a write time for the first instruction to write back to the first register (Jiang [0045]: IDB1 stores/sets the count value in an entry with the second instruction; Gonzalez [0104]: the count value is based on write time for the first instruction to write the register), read time for the first instruction to read from the first register, or a minimum latency time of the load instruction, and the second instruction is dispatched to the load/store unit when the pre- count value reaches 0 (Jiang [0029] and Gonzalez [0112]-[0113]: in the combination, the second instruction is dispatched once the counter reaches 0 indicating the register has been accessed by the producer instruction).
	Jiang in view of Gonzalez does not explicitly teach:
wherein the second instruction is a load instruction,
	However, Ohannessian further teaches protecting from a WAW hazard when two instructions (i.e. load instructions) attempt to write to the same destination register ([0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Jiang to protect against WAW hazards when a first instruction loads a register and a second instruction after the first instruction loads the same register such that the count value for the second instruction of Jiang is set to a value based on the time first the first instruction to write/load the register. One of ordinary skill in the art would have been motivated to make this modification to ensure the registers are accessed in the proper order, thus ensuring correct execution. 

	Regarding claim 11, Jiang in view of Ohannessian and Gonzalez teaches:
11. The microprocessor of claim 9, the pre-count value is set to the write time for the first instruction to write back to the first register (Gonzalez [0104]: the precount in the combination is the number of cycles for the first instruction to write the register),
	Jiang does not explicitly teach:
wherein the second instruction is a store instruction, and the second instruction is dispatched to the load/store unit when the pre-count value reaches 1 at which data is forwarded from a functional unit corresponding to the first instruction to the load/store unit in a next clock cycle.
	However, Ohannessian further teaches protecting from a RAW hazard when a second instruction (i.e. a store instruction) attempts to read a source register which is a destination register of a previous/first instruction ([0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Jiang to protect against RAW hazards when a first instruction loads a register and a second instruction after the first instruction stores the same register. One of ordinary skill in the art would have been motivated to make this modification to ensure the registers are accessed in the proper order, thus ensuring correct execution. 
Further, Gonzalez teaches: 
when the pre-count value reaches 1 data is forwarded in a next clock cycle ([0094] and [0132]-[0133]: if the age is “1” the write port forwards data directly to the processor for processing another instruction).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Jiang to receive a value directly from the write port of a register for processing a second instruction as taught by Gonzalez. In this combination, Jiang will issue a consumer store instruction when the count value reaches 1 and will bypass operands from a producer, i.e. from the functional unit 126a/b that executes the producer, to the AGEN unit which executes the consumer store instruction in the next clock cycle. One of ordinary skill in the art would have been motivated to make this modification to minimize the amount of time a dependent store instruction would have to wait to read a source register while also protecting against RAW hazards. 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0204135 (hereinafter, Jiang) in view of US 2015/0220341 (hereinafter, Ohannessian) and US 5,664,215 (hereinafter, Burgess).
	Regarding claim 12, Jiang in view of Ohannessian teaches: 
12. The microprocessor of claim 1, 
wherein the second instruction having data dependencies with the first instruction having a known access time (Jiang [0029]: the second/consumer instruction has a data dependency with the first/producer instruction and the counter value is a known access time of the first/producer instruction), 
wherein the load/store queue comprises a plurality of queue entries (Jiang [0099]: IDB1 has entries 702), and each of the plurality of queue entries includes: 
an address field (Jiang [0124]: the IDB includes a register ID field not shown, which is an address field)
a pre-count field storing a pre-count value, wherein the pre-count value is decremented by one for every clock cycle until it reaches 0 (Jiang [0029], [0053], and [0120]: the counter, which is stored with the instruction in the IDB is decremented each cycle until it reaches 0), 
	Jiang in view of Ohannessian does not teach:
wherein the second instruction comprises a plurality of micro-ops, 
wherein the load/store queue comprises a plurality of queue entries, and each of the plurality of queue entries includes: 
an address field storing a first vector register address of a first micro-op of the plurality of micro-ops in the load/store queue, and subsequent addresses of subsequent micro- ops are calculated from the first vector register address, and 
the load/store queue dispatches a plurality of load/store micro-ops to the load/store unit when the pre-count value in the pre-count field reaches 0.
	However, Burgess teaches: 
an instruction comprises a plurality of micro-ops (col 6 lines 40-42 and col 7 lines 16-18: a load/store multiple word instruction comprises a plurality of single load/store instructions)
a first vector register address of the first micro-op of the plurality of micro-ops, and the subsequent addresses of subsequent micro- ops are calculated from the first vector register address (col 6 lines 42-44 and col 7 lines 18-20: the destination/source register is a first vector register address of the first single load/store instruction and the destination/source register is incremented, i.e. calculated from the first destination/source register, for each subsequent single load/store instruction)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the instructions of Jiang to include load/store multiple word instructions comprising single load/store instructions as taught by Burgess such that multiple consumer load/store instructions in Jiang are replaced by load/store multiple word instructions which are decoded into the multiple consumer/load store instructions by the decoder 132 of Jiang and dispatched to the AGEN by IDB1 when the counter is decrements to 0. One of ordinary skill in the art would have been motivated to make this modification to reduce the program code size since multiple load/store instructions would be replaced by a load/store multiple word instruction.

	Regarding claim 14, Jiang in view of Ohannessian teaches:
14. The microprocessor of claim 1, wherein the second instruction having data dependencies with the first instruction having unknown access time (Jiang [0068]: the second/consumer instruction has a data dependency with the first/producer instruction and the first/producer instruction may have an unpredictable/unknown access time), 
wherein the load/store queue comprises a plurality of queue entries (Jiang [0099]: IDB1 has entries 702), each of the plurality of queue entries includes:
unknown write values (Ohannessian [0040], [0044], and [0046]: a scoreboard register counts the number of instructions that write to a destination register), and 
unknown read values ([0040], [0044], and [0046]: a different scoreboard register counts the number of instructions that read from a source register), 
wherein the load/store queue dispatches to the load/store unit when the unknown write value and the unknown read value of the corresponding micro-op reach 0 (Ohannessian [0040] and [0046]-[0047]: a subsequent instruction is prevented from being dispatches until the scoreboard registers reach 0).
	Jiang in view of Ohannessian does not teach:
the second instruction comprises a plurality of load/store micro-ops
each of the plurality of queue entries includes:
an unknown load field recording a plurality of micro-op unknown write values for each of the plurality of load/store micro-ops, and 
an unknown store field of the load/store queue recording a plurality of micro-op unknown read values for each of the plurality of load/store micro-ops, 
dispatching one of the plurality of load/store micro-ops to the load/store unit 
However, Burgess teaches: 
an instruction comprises a plurality of micro-ops (col 6 lines 40-42 and col 7 lines 16-18: a load/store multiple word instruction comprises a plurality of single load/store instructions)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the instructions of Jiang to include load/store multiple word instructions comprising single load/store instructions as taught by Burgess such that multiple consumer load/store instructions in Jiang are replaced by load/store multiple word instructions which are decoded into the multiple single consumer load/store instructions by the decoder 132 of Jiang, and the single load/store instructions are stored in IDB1 with unknown read and write counters and are dispatched to the AGEN by IDB1 when the unknown write and read counter reach 0. One of ordinary skill in the art would have been motivated to make this modification to reduce the program code size since multiple load/store instructions would be replaced by a load/store multiple word instruction.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0204135 (hereinafter, Jiang) in view of US 2015/0220341 (hereinafter, Ohannessian) and US 2014/0354644 (hereinafter, Nystad).
	Regarding claim 20, Jiang in view of Ohannessian teaches:
20. The method of claim 16, further comprising: 
	Jiang in view of Ohannessian does not teach:
stalling the issuing of the second instruction in response to a determination of an unknown value in the scoreboard entry corresponding to the register designated by the second instruction being equal to or greater than a predetermined unknown value.
	However, Nystad teaches:
stalling the issuing of an instruction in response to a determination of an unknown value in a scoreboard entry corresponding to the instruction being equal to or greater than a predetermined unknown value ([0044]-[0045]: a thread group is stalled in response to a counter being equal to a maximum number; [0139]: the counter is associated with a scoreboard entry).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rename map of Jiang to include the counter of Nystad in each entry and to stall the issuing of the second instruction in response to the counter being equal to a maximum value as taught by Nystad. One of ordinary skill in the art would have been motivated to make this modification to protect against RAW, WAW, and WAR hazards, since keeping a count of the number of instructions that have issued but haven’t yet accessed a register and stalling when the count reaches a maximum number would enable ensuring instructions access registers in the correct order.  

Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for the indication of allowable subject matter is the same as the reasons given on Pages 30-32 of the Non-Final Rejection dated 09/28/2022.
	While no prior art rejection has been given for claim 4, this claim is rejected under 35 USC 112(b) and thus is not allowable at the current point. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        

/David J. Huisman/Primary Examiner, Art Unit 2183